IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MARGARET G. PASSARELLI,                      : No. 435 MAL 2020
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
JOSEPH A. PASSARELLI,                        :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.